





Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of December ___, 2005 among PanAmerican Bancorp., a Delaware corporation (the
“Company”), and the Persons identified as “Holders” on the signature page hereto
(each such Person is a “Holder” and all such purchasers are, collectively, the
“Holders”).

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of December __, 2005 among the Company and the Holders (the “Purchase
Agreement”).

The Company and the Holders hereby agree as follows:

1.

Definitions

Capitalized terms used and not otherwise defined herein that are defined in the
Purchase Agreement shall have the meanings given such terms in the Purchase
Agreement.  As used in this Agreement, the following terms shall have the
following meanings:

“Advice” shall have the meaning set forth in Section 6(c).

“Effectiveness Date” means, with respect to the initial Registration Statement
required to be filed hereunder, the 120th calendar day following the last
closing under the Private Placement, but in no event later than June 30, 2006,
(or the 180th calendar day if the Company is notified by the Commission that the
Registration Statement will be reviewed, but in no event later than September
30, 2006).

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

“Filing Date” means, with respect to the initial Registration Statement required
hereunder, the 90th calendar day following the last closing under the Private
Placement, but in no event later than May 31, 2006.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Indemnified Party” shall have the meaning set forth in Section 5(c) hereof.

“Indemnifying Party” shall have the meaning set forth in Section 5(c) hereof.

“Losses” shall have the meaning set forth in Section 5(a).

“Placement Agents” means Noble International Investments, Inc. and Colonial
Capital Partners, LLC.

“Private Placement” shall have the meaning set forth within the definition of
“Registrable Securities.”





1










--------------------------------------------------------------------------------







“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition).

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Registrable Securities” means all of the Shares and the Warrants sold under the
Purchase Agreement (and any other Securities Purchase Agreement entered into by
the Company with respect to the offer of up to 1,107,000 Units (the “Private
Placement”), all of the Warrant Shares issuable upon exercise of the Warrants,
together with any shares of Common Stock issued to or issuable upon any stock
split, dividend or other distribution, recapitalization or similar event with
respect to the foregoing; provided, however, that any of the foregoing
securities shall cease to be “Registrable Securities” to the extent (i) a
Registration Statement with respect to their sale has been declared effective
under the Securities Act and they have been disposed of pursuant to such
Registration Statement, (ii) they have been distributed pursuant to Rule 144 (or
any similar provision then in force) under the Securities Act, (iii) they shall
have been otherwise transferred and (A) new certificates for them not bearing a
legend restricting transfer under the Securities Act shall have been delivered
by the Company and (B) such securities may be publicly resold (without volume or
method of sale restrictions) without registration under the Securities Act, or
(iv) such securities may be publicly resold (without volume or method of sale
restrictions) without registration under the Securities Act pursuant to Rule
144(k) under the Securities Act (or any successor rule or regulation) (and with
respect to Common Stock issuable upon exercise of the Warrants or the Placement
Agents’ warrants, assuming that such shares were acquired in a cashless exercise
under the Warrant or Placement Agents’ warrants).

“Registration Statement” means the registration statements required to be filed
hereunder, including the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or





2










--------------------------------------------------------------------------------







regulation hereafter adopted by the Commission having substantially the same
purpose and effect as such Rule.

2.

Shelf Registration

(a)

On or prior to each Filing Date, the Company shall prepare and file with the
Commission a “Shelf” Registration Statement covering the resale of the
Registrable Securities on such Filing Date for an offering to be made on a
continuous basis pursuant to Rule 415.  The Registration Statement shall be on
Form S-3 (except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance herewith) and shall contain (unless
otherwise directed by the Holders) the “Plan of Distribution” substantially in
the form attached hereto as Annex A.  Subject to the terms of this Agreement,
the Company shall use its commercially reasonable efforts to cause the
Registration Statement to be declared effective under the Securities Act as
promptly as possible after the filing thereof, but in any event prior to the
applicable Effectiveness Date, and shall use its commercially reasonable efforts
to keep such Registration Statement continuously effective under the Securities
Act until all Registrable Securities covered by such Registration Statement have
been sold or may be sold pursuant to Rule 144(k) as determined by the counsel to
the Company pursuant to a written opinion letter to such effect, addressed and
acceptable to the Company’s transfer agent and the affected Holders (the
“Effectiveness Period”).  The Company shall notify the Holders via facsimile of
the effectiveness of the Registration Statement as soon as practicable after the
Company receives notification of the effectiveness from the Commission.

(b)

In order to be named a selling shareholder and have their Registrable Securities
included in such Registration Statement, each Holder shall furnish to the
Company a completed Questionnaire in the form attached to this Agreement as
Annex B (a “Selling Holder Questionnaire”) not less than 60 days after the date
hereof.  Anything in this Agreement to the contrary notwithstanding, the Company
shall be under no obligation to include in such Registration Statement the
Registrable Securities of any Holder that has failed to complete and return a
Selling Holder Questionnaire by such date.

3.

Registration Procedures

In connection with the Company's registration obligations hereunder, the Company
shall:

(a)

Not less than three Trading Days prior to the filing of the initial Registration
Statement or any related Prospectus or any amendment or supplement thereto, that
modifies in any material respect the information provided by a Holder for
inclusion therein, the Company shall, (i) furnish to such Holder copies of all
such documents proposed to be filed, which documents will be subject to the
review of such Holder(s).

(b)

(i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period; (ii) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement, and as so supplemented or





3










--------------------------------------------------------------------------------







amended to be filed pursuant to Rule 424; (iii) respond as promptly as
reasonably possible to any comments received from the Commission with respect to
a Registration Statement or any amendment thereto; and (iv) comply in all
material respects with the provisions of the Securities Act and the Exchange Act
with respect to the disposition of all Registrable Securities covered by a
Registration Statement during the applicable period in accordance (subject to
the terms of this Agreement) with the intended methods of disposition by the
Holders thereof set forth in such Registration Statement as so amended or in
such Prospectus as so supplemented.

(c)

Notify the Holders of Registrable Securities to be sold (which notice shall,
pursuant to clauses (ii) through (vi) hereof, be accompanied by an instruction
to suspend the use of the Prospectus until the requisite changes have been made)
as promptly as reasonably possible (and, in the case of (i)(A) below, not less
than three Trading Days prior to such filing) and (if requested by any such
Person) confirm such notice in writing no later than one Trading Day following
the day (i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to a Registration Statement is proposed to be filed (except that if a
filing is proposed for the purpose of adding a selling shareholder to the
Registration Statement or changing or adding information with respect to a
selling shareholder contained in the Registration Statement, such notice and
proposed filing need only be sent to such selling shareholder); and (B) with
respect to a Registration Statement or any post-effective amendment, when the
same has become effective; (ii) of any request by the Commission or any other
federal or state governmental authority for amendments or supplements to a
Registration Statement or Prospectus or for additional information; (iii) of the
issuance by the Commission or any other federal or state governmental authority
of any stop order suspending the effectiveness of a Registration Statement
covering any or all of the Registrable Securities or the initiation of any
Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; (v) of the occurrence of any event or passage of time that makes the
financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in a Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to a
Registration Statement, Prospectus or other documents so that, in the case of a
Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading; and
(vi) the occurrence or existence of any pending corporate development with
respect to the Company that the Company believes may be material and that, in
the determination of the Company, makes it not in the best interest of the
Company to allow continued availability of the Registration Statement or
Prospectus; provided that any and all of such information shall remain
confidential to each Holder until such information otherwise becomes public,
unless disclosure by a Holder is required by law; provided, further,
notwithstanding each Holder’s agreement to keep such information confidential,
the Holders make no acknowledgement that any such information is material,
non-public information.

(d)

Use its commercially reasonable efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement,





4










--------------------------------------------------------------------------------







or (ii) any suspension of the qualification (or exemption from qualification) of
any of the Registrable Securities for sale in any jurisdiction, at the earliest
practicable moment.

(e)

Furnish to each Holder, without charge, at least one conformed copy of each such
Registration Statement and each amendment thereto, including financial
statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such Person, and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission.

(f)

Promptly deliver to each Holder, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request in
connection with resales by the Holder of Registrable Securities.  Subject to the
terms of this Agreement, the Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto, except after
the giving of any notice pursuant to Section 3(c).

(g)

Prior to any resale of Registrable Securities by a Holder, use its commercially
reasonable efforts to register or qualify or cooperate with the selling Holders
in connection with the registration or qualification (or exemption from the
Registration or qualification) of such Registrable Securities for the resale by
the Holder under the securities or Blue Sky laws of such jurisdictions within
the United States as any Holder reasonably requests in writing, to keep each
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things reasonably
necessary to enable the disposition in such jurisdictions of the Registrable
Securities covered by each Registration Statement; provided, that the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified, subject the Company to any tax in any such
jurisdiction where it is not then so subject or file a general consent to
service of process in any such jurisdiction.

(h)

If requested by the Holders, cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to a Registration Statement, which
certificates shall be free, to the extent permitted by the Purchase Agreement,
of all restrictive legends, and to enable such Registrable Securities to be in
such denominations and registered in such names as any such Holders may request.

(i)

Upon the occurrence of any event contemplated by clause (c)(ii) through (vi) of
Section 3, as promptly as reasonably possible under the circumstances taking
into account the Company’s good faith assessment of any adverse consequences to
the Company and its stockholders of the premature disclosure of such event,
prepare a supplement or amendment, including a post-effective amendment, to a
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, neither a Registration
Statement nor such Prospectus will contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the





5










--------------------------------------------------------------------------------







circumstances under which they were made, not misleading.  If the Company
notifies the Holders in accordance with clauses (ii) through (v) of Section 3(c)
above to suspend the use of any Prospectus until the requisite changes to such
Prospectus have been made, then the Holders shall suspend use of such
Prospectus.  The Company will use its commercially efforts to ensure that the
use of the Prospectus may be resumed as promptly as is practicable.  The Company
shall only be entitled to exercise its right under this Section 3(i) to suspend
the availability of a Registration Statement and Prospectus for a period not to
exceed 90 days (which need not be consecutive days) in any 12 month period.

(j)

Comply with all applicable rules and regulations of the Commission.

(k)

The Company may require each selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and, if required by the Commission, the person thereof that
has voting and dispositive control over the shares.

4.

Registration Expenses.  All fees and expenses incident to the performance of or
compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to the Registration
Statement.  The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with the Trading Market on which the Common Stock is then listed for
trading, and (B) in compliance with applicable state securities or Blue Sky laws
reasonably agreed to by the Company in writing (including, without limitation,
fees and disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders), (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by the holders of a majority of the
Registrable Securities included in a Registration Statement), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Company, (v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement.  In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.  In no event shall the Company be
responsible for any broker or similar commissions or any legal fees or other
costs of the Holders.





6










--------------------------------------------------------------------------------







5.

Indemnification

(a)

Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, brokers, investment advisors and employees of each
of them, each Person who controls any such Holder (within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, agents and employees of each such controlling Person, to the fullest
extent permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable
attorneys' fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to any untrue or alleged untrue statement of a material fact
contained in a Registration Statement, any Prospectus or any form of prospectus
or in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus or form of prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading, except to
the extent, but only to the extent, that (i) such untrue statements or omissions
are based solely upon information regarding such Holder furnished in writing to
the Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder's proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in a Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
(it being understood that the Holder has approved Annex A hereto for this
purpose) or (ii) in the case of an occurrence of an event of the type specified
in Section 3(c)(ii)-(vi), the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice contemplated in Section 6(c).  The Company shall notify the Holders
promptly of the institution, threat or assertion of any Proceeding arising from
or in connection with the transactions contemplated by this Agreement of which
the Company is aware.

(b)

Indemnification by Holders.  Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, to the
extent arising out of or based solely upon: (x) such Holder’s failure to comply
with the prospectus delivery requirements of the Securities Act or (y) any
untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or any form of prospectus, or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein not misleading
(i) to the extent, but only to the extent, that such untrue statement or
omission is contained in any information so furnished in writing by such Holder
to the Company specifically for inclusion in such Registration Statement or such
Prospectus or (ii) to the extent that (1) such untrue statements or omissions
are based solely upon information regarding such Holder furnished in writing to
the Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder's proposed method of
distribution of





7










--------------------------------------------------------------------------------







Registrable Securities and was reviewed and expressly approved in writing by
such Holder expressly for use in the Registration Statement (it being understood
that the Holder has approved Annex A hereto for this purpose), such Prospectus
or such form of Prospectus or in any amendment or supplement thereto or (2) in
the case of an occurrence of an event of the type specified in Section
3(c)(ii)-(vi), the use by such Holder of an outdated or defective Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated or defective and prior to the receipt by such Holder of the Advice
contemplated in Section 6(d).  In no event shall the liability of any selling
Holder hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.

(c)

Conduct of Indemnification Proceedings.  If any Proceeding shall be brought or
asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have prejudiced the
Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party and counsel to the Indemnifying Party shall advise
the Indemnifying Party that representation of both the Indemnified Party and the
Indemnifying Party would be prohibited under applicable rules of professional
conduct due to material conflicts of interest between the Indemnified Party and
the Indemnifying Party, in which case of clause (1), (2) or (3), if such
Indemnified Party notifies the Indemnifying Party in writing that it elects to
employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
the reasonable fees and expenses of one separate counsel shall be at the expense
of the Indemnifying Party; provided, however, that if the Company is the
Indemnifying Party, it shall not be responsible for the reasonable fees and
expenses of more than one counsel for all of the Holders and their related
Indemnifying Parties, which counsel shall be selected by the Holders holding a
majority of the Registrable Securities that are the basis of the Proceeding for
which indemnification is sought.  The Indemnifying Party shall not be liable for
any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an





8










--------------------------------------------------------------------------------







unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.

(d)

Contribution.  If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party (other than because such indemnification is
not available by the terms of such Sections), then each Indemnifying Party, in
lieu of indemnifying such Indemnified Party, shall contribute to the amount paid
or payable by such Indemnified Party as a result of such Losses, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions, statements or
omissions that resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys' or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
 Notwithstanding the provisions of this Section 5(d), no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission, except in
the case of fraud by such Holder.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

6.

Miscellaneous.

(a)

Remedies.  In the event of a breach by the Company or by a Holder, of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.





9










--------------------------------------------------------------------------------







(b)

Compliance.  Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.

(c)

Discontinued Disposition.  Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c), such Holder will
forthwith discontinue disposition of such Registrable Securities under a
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement, or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement.

(d)

Piggy-Back Registrations.  If at any time during the Effectiveness Period there
is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than (i) an offering that it being offered on a
firm-commitment basis or (ii) an offering on Form S-4 or Form S-8 (each as
promulgated under the Securities Act) or their then equivalents relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with the stock
option or other employee benefit plans, then the Company shall send to each
Holder a written notice of such determination and, if within ten days after the
date of such notice, any such Holder shall so request in writing, the Company
shall include in such registration statement all or any part of such Registrable
Securities such holder requests to be registered; provided, that, the Company
shall not be required to register any Registrable Securities pursuant to this
Section 6(d) that are eligible for resale pursuant to Rule 144(k) promulgated
under the Securities Act or that are the subject of a then effective
Registration Statement.

(e)

Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and each Holder of
the then outstanding Registrable Securities.  Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of Holders and that does not directly or
indirectly affect the rights of other Holders may be given by Holders of all of
the Registrable Securities to which such waiver or consent relates; provided,
however, that the provisions of this sentence may not be amended, modified, or
supplemented except in accordance with the provisions of the immediately
preceding sentence.

(f)

Notices.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto prior to 4:00 p.m. (Eastern Time) on a
Trading Day, (ii) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the





10










--------------------------------------------------------------------------------







signature pages attached hereto on a day that is not a Trading Day or later than
4:00 p.m. (Eastern Time) on any Trading Day, (iii) the second Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.  The address for such notices and communications shall be
(a) if to a Holder, at the registered address of such Holder as set forth in the
books and records of the Company kept at the principal office of the Company, or
(b) if to the Company, to it at 3400 Coral Way, Miami, FL  33145, with a copy to
(which shall not constitute notice):  Blank Rome LLP, One Logan Square,
Philadelphia, PA  19103.

(g)

Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder.  The Company may not assign its
rights or obligations hereunder without the prior written consent of all of the
Holders of the then-outstanding Registrable Securities.  Each Holder may assign
its respective rights hereunder in the manner and to the Persons as permitted
under the Purchase Agreement.

(h)

No Inconsistent Agreements.  Neither the Company nor any of its Subsidiaries has
entered, as of the date hereof, nor shall the Company or any of its
Subsidiaries, on or after the date of this Agreement, enter into any agreement
with respect to its securities, that would have the effect of impairing the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof; provided, however that the foregoing shall not be deemed to
prohibit the entrance into Registration Rights Agreements on substantially
similar terms with other Holders after the date hereof.  Neither the Company nor
any of its Subsidiaries has previously entered into any agreement granting any
registration rights with respect to any of its securities to any Person that
have not been satisfied in full other than Registration Rights Agreements on
substantially similar terms as this Agreement with other Holders of Registrable
Securities.

(i)

Execution and Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement.
 In the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.

(j)

Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be determined with the provisions of
the Purchase Agreement.

(k)

Cumulative Remedies.  The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(l)

Severability.  If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to





11










--------------------------------------------------------------------------------







achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.  It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

(m)

Headings.  The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.

(n)

Independent Nature of Holders’ Obligations and Rights.  The obligations of each
Holder hereunder are several and not joint with the obligations of any other
Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder.  Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement.  Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose.

[SIGNATURE PAGE FOLLOWS]





12










--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

PANAMERICAN BANCORP.

By: ________________________________

Name:
Title:

[SIGNATURE PAGE OF HOLDERS FOLLOWS]





13










--------------------------------------------------------------------------------







HOLDER’S SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

Name of Investing Entity: __________________________
Signature of Authorized Signatory of Investing Entity:
__________________________
Name of Authorized Signatory: _________________________
Title of Authorized Signatory: __________________________





14










--------------------------------------------------------------------------------







ANNEX A

Plan of Distribution

Each selling stockholder (the “Selling Stockholders”) of the common stock  of
PanAmerican Bancorp., a Delaware corporation (the “Company”) and any of their
pledgees, assignees and successors-in-interest may, from time to time, sell any
or all of their shares of common stock on the Trading Market or any other stock
exchange, market or trading facility on which the shares are traded or in
private transactions.  These sales may be at fixed or negotiated prices.  A
Selling Stockholder may use any one or more of the following methods when
selling shares:

·

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

·

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

·

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

·

an exchange distribution in accordance with the rules of the applicable
exchange;

·

privately negotiated transactions;

·

settlement of short sales entered into after the date of this prospectus;

·

broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

·

a combination of any such methods of sale;

·

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise; or

·

any other method permitted pursuant to applicable law.

The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.

Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated.  Each Selling Stockholder does not expect these commissions and
discounts relating to its sales of shares to exceed what is customary in the
types of transactions involved.





15










--------------------------------------------------------------------------------







In connection with the sale of our common stock or interests therein, the
Selling Stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The Selling
Stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The Selling
Stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.  Each Selling Stockholder has informed the
Company that it does not have any agreement or understanding, directly or
indirectly, with any person to distribute the common stock.

The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the shares.  The Company has agreed to indemnify
the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.

Because Selling Stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act.  In addition, any securities covered by this
prospectus which qualify for sale pursuant to Rule 144 under the Securities Act
may be sold under Rule 144 rather than under this prospectus.  Each Selling
Stockholder has advised us that they have not entered into any agreements,
understandings or arrangements with any underwriter or broker-dealer regarding
the sale of the resale shares.  There is no underwriter or coordinating broker
acting in connection with the proposed sale of the resale shares by the Selling
Stockholders.

We agreed to keep this prospectus effective until the earlier of (i) the date on
which the shares may be resold by the Selling Stockholders without registration
and pursuant to Rule 144(k) under the Securities Act or any other rule of
similar effect or (ii) all of the shares have been sold pursuant to the
prospectus or Rule 144 under the Securities Act or any other rule of similar
effect.  The resale shares will be sold only through registered or licensed
brokers or dealers if required under applicable state securities laws.  In
addition, in certain states, the resale shares may not be sold unless they have
been registered or qualified for sale in the applicable state or an exemption
from the registration or qualification requirement is available and is complied
with.

Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale shares may not simultaneously engage
in market making activities with respect to our common stock for a period of
five business days prior to the commencement





16










--------------------------------------------------------------------------------







of the distribution.  In addition, the Selling Stockholders will be subject to
applicable provisions of the Exchange Act and the rules and regulations
thereunder, including Regulation M, which may limit the timing of purchases and
sales of shares of our common stock by the Selling Stockholders or any other
person.  We will make copies of this prospectus available to the Selling
Stockholders and have informed them of the need to deliver a copy of this
prospectus to each purchaser at or prior to the time of the sale.





17










--------------------------------------------------------------------------------







Annex B

PanAmerican Bancorp.

Selling Securityholder Notice and Questionnaire

The undersigned beneficial owner of common stock, par value $0.01 per share (the
“Common Stock”), of PanAmerican Bancorp., a Delaware corporation (the
“Company”), (the “Registrable Securities”) understands that the Company has
filed or intends to file with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (the “Registration
Statement”) for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the “Securities Act”), of the Registrable Securities, in
accordance with the terms of the Registration Rights Agreement, dated as of
December ___, 2005 (the “Registration Rights Agreement”), among the Company and
the Holders named therein.  A copy of the Registration Rights Agreement is
available from the Company upon request at the address set forth below.  All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Registration Rights Agreement.

In order to have Registrable Securities included in the Registration Statement
(or a supplement or amendment thereto), this Selling Securityholder Notice and
Questionnaire (“Selling Securityholder Questionnaire”) must be completed,
executed and delivered to the Company at the address set forth herein for
receipt on or before the dates required in the Registration Rights Agreement.
 Record or beneficial owners of Registrable Securities who do not properly
complete, execute and return this Selling Securityholder Questionnaire by such
dates (i) will not be named as selling securityholders in the Registration
Statement and (ii) may not use the Prospectus forming a part thereof for resales
of Registrable Securities.

Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by him/it
and listed below in Item 3 (unless otherwise specified under such Item 3) in the
Registration Statement.  The undersigned, by signing and returning this Selling
Securityholder Questionnaire, agrees to be bound with respect to such
Registrable Securities by the terms and conditions of this Selling
Securityholder Questionnaire and the Registration Rights Agreement, as if the
undersigned Selling Securityholder were an original party thereto.





18










--------------------------------------------------------------------------------







The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

QUESTIONNAIRE

1.

Name.

 

(a)

Full Legal Name of Selling Securityholder

 

__________________________________________________________________

 

__________________________________________________________________

 

(b)

Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities Listed in Item 3 below are held:

 

__________________________________________________________________

 

__________________________________________________________________

 

(c)

Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or
dispose of the securities covered by the questionnaire):

 

__________________________________________________________________

 

__________________________________________________________________

2.

Address for Notices to Selling Securityholder:

 

_______________________________________________________________________

 

_______________________________________________________________________

 

Telephone:

_____________________________________________________________

 

Email:

________________________________________________________________

 

Fax:

__________________________________________________________________

 

Contact Person:

_________________________________________________________

3.

Beneficial Ownership of Securities:

 

Except as set forth below in this Item (3), the undersigned Selling
Securityholder
does not beneficially own any securities or shares of Common Stock issued upon
conversion of any securities.

 

(a)

Number of Registrable Securities (as defined in the Registration Rights
Agreement) beneficially owned:

 

__________________________________________________________________

 

__________________________________________________________________

  





19










--------------------------------------------------------------------------------











 

Number of shares of Common Stock (if any) issued upon conversion of securities:

 

__________________________________________________________________

 

(b)

Number of securities other than Registrable Securities beneficially owned:

 

__________________________________________________________________

 

__________________________________________________________________

 

Number of shares of Common Stock (if any) issued upon conversion of  such other
securities:

 

__________________________________________________________________

 

(c)

Number of Registrable Securities to be included in the Registration Statement:

 

__________________________________________________________________

 

__________________________________________________________________

 

Number of shares of Common Stock (if any) issued upon conversion of Registrable
Securities which are to be included in the  Registration Statement:

 

__________________________________________________________________

 

(d)

Except as set forth above in this Item (3), the undersigned Selling
Securityholder is not the beneficial or record owner of any shares of Common
Stock or any other security of the Company.

 

__________________________________________________________________

 

__________________________________________________________________

4.

(a)

State whether the undersigned Selling Securityholder has or will enter into
“hedging transactions” with respect to shares of Company Common Stock.

 

Yes

¨

No

¨

 

If yes, you must provide a complete description of the hedging transactions into
which the undersigned Selling Securityholder has entered or will enter and the
purpose of such hedging transactions, the extent to which such hedging
transactions remain in place.

 

__________________________________________________________________

 

__________________________________________________________________








20










--------------------------------------------------------------------------------










Please note that the SEC may deem short sales of securities covered by a
registration statement prior to the effectiveness of such registration statement
as a violation of Section 5 of the Securities Act.

 

(b)

State whether the undersigned Selling Securityholder has sold any of the
Registrable Securities or shares of common stock of the Company short since the
date of original issuance of the Registrable Securities.

 

Yes

¨

No

¨

 

If yes, you must provide a complete description of the short sale, including the
number of shares of common stock of the Company involved and whether the short
position remains in place.

 

__________________________________________________________________

 

__________________________________________________________________

 

__________________________________________________________________

 

__________________________________________________________________

5.

Broker—Dealer Status:

 

(a)

Are you a broker—dealer?

 

Yes

¨

No

¨

 

Note:

If yes, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

(b)

Are you an affiliate of a broker—dealer?

 

Yes

¨

No

¨

 

(c)

If you are an affiliate of a broker—dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 

Yes

¨

No

¨

 

Note:

If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.








21










--------------------------------------------------------------------------------











 

(d)

State whether the undersigned Selling Securityholder received Registrable
Securities as compensation for underwriting activities and please explain.

 

Yes

¨

No

¨

 

__________________________________________________________________

 

__________________________________________________________________

 

__________________________________________________________________

6.

Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

_______________________________________________________________________

 

_______________________________________________________________________

 

_______________________________________________________________________

 

_______________________________________________________________________

  

By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the prospectus
delivery and other provisions of the Securities Act and the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder, particularly
Regulation M.

In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company (other than transfers of Registrable
Securities pursuant to an effective Registration Statement), the Selling
Securityholder agrees to notify the transferee(s) of its rights and obligations
under this selling Securityholder Questionnaire and the Registration Rights
Agreement.

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (6) above and
the inclusion of such information in the Registration Statement and related
Prospectus. The Selling Securityholder understands that such information will be
relied upon by the Company in connection with the preparation of the
Registration Statement and related Prospectus.

In accordance with the Selling Securityholder's obligations under the
Registration Rights Agreement to provide such information as may be required by
law for inclusion in the Registration Statement, the Selling Securityholder
agrees to promptly notify the Company of any inaccuracies or changes in the
information provided herein which may occur subsequent to the





22










--------------------------------------------------------------------------------







date hereof at any time while the Registration Statement remains in effect
(other than changes due to transfers of Registrable Securities pursuant to an
effective Registration Statement and to provide any additional information as
the Company reasonably may request.  Except as otherwise provided in the
Registration Rights Agreement, all notices hereunder and pursuant to the
Registration Rights Agreement shall be made in writing, by hand-delivery,
first-class mail, or air courier guaranteeing overnight delivery as follows:

To the Company:

PanAmerican Bancorp
3400 Coral Way
Miami, Florida 33145
Attention:  Michael Golden

With a copy to:

Blank Rome LLP
One Logan Square
Philadelphia, Pennsylvania 19103
Attn:  Jane K. Storero, Esq.





23










--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Selling Securityholder Questionnaire to be executed and delivered either in
person or by its duly authorized agent.

Date:

Selling Securityholder(Print/type full legal name of beneficial owner of
Registrable Securities)

 

By:_____________________________________

 

Name:

 

Title:

PLEASE RETURN THE COMPLETED AND EXECUTED SELLING SECURITYHOLDER QUESTIONNAIRE
FOR RECEIPT ON OR BEFORE _____________, 2005 TO THE COMPANY AT:

PanAmerican Bancorp
3400 Coral Way
Miami, Florida  33145
Attention:  Michael Golden

With a copy to:

Blank Rome LLP
One Logan Square
Philadelphia, PA  19103
Attention:  Jane K. Storero, Esq.





24








